Citation Nr: 1137130	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date prior to June 18, 2004, for an award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	James F. Cameron, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 1977.

The issue of entitlement to service connection for schizophrenia was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In December 2004, the Board issued a decision that, in pertinent part, denied service connection for schizophrenia.

The Veteran appealed the December 2004 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2006 Joint Motion to the Court, the parties requested that the Board's December 2004 decision be vacated and the case be returned to the Board for further action.  The Board remanded the claim to the RO in August 2006.

The increased rating and earlier effective date issues are before the Board on appeal from a January 2005 rating decision which assigned an initial 30 percent evaluation for PTSD and assigned an effective date of October 5, 2004, for the grant of service connection for PTSD.  The RO increased the initial evaluation assigned for PTSD to 70 percent, effective January 20, 2005; thereafter, the Veteran continued his appeal.

A September 2008 Board decision denied entitlement to schizophrenia; granted an increased (70 percent) initial rating for PTSD; and granted an earlier effective date of June 18, 2004, for the award of service connection for PTSD.  The Veteran again appealed to the Court.  

In a January 2011 Order, the Court vacated the portion of the Board's September 2008 decision that denied entitlement to service connection for schizophrenia, entitlement to an effective date earlier than June 18, 2004, for the award of service connection for PTSD, and entitlement to an initial rating in excess of 70 percent for PTSD, and remanded the matter to the Board consistent with the parties' January 2010 Joint Motion for Partial Remand (Joint Motion).  The portion of the September 2008 Board decision that granted an increased rating and an earlier effective date was not vacated.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

In July 2011, subsequent to the issuance of the most recent Supplemental Statement of the Case in July 2007, additional evidence, including VA and private treatment records and treatise evidence, was associated with the claims files.  While some of this evidence does not relate to or have a bearing on the issues on appeal, the remaining pertinent evidence was not reviewed by the RO in conjunction with the issues on appeal.  RO consideration of the additional evidence was not waived.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2010).

Earlier Effective Date

In a September 2008 decision, the Board assigned an effective date of June 18, 2004, for the award of service connection for PTSD, based on a VA treatment record of the same date in which the Veteran's treating psychiatrist stated that the only psychiatric diagnoses assigned for the Veteran's symptoms were schizophrenia, paranoid type, and substance abuse; however, a diagnosis of PTSD was also warranted.  In the January 2010 Joint Motion endorsed by the Court, it was agreed that the Board discussed the fact that as early as September 2000, VA treatment records show "PTSD symptoms"; however, the Board erred by denying an effective date earlier than June 18, 2004, based on a finding that the medical evidence did not show a "clear diagnosis" of PTSD until that date.  The Joint Motion points out that there is no requirement under 38 C.F.R. §§ 3.304(f), 4.125(a) that the Veteran have a "clear" diagnosis of PTSD.  (Notably, the criteria were amended effective March 1997 to eliminate that requirement.  See 64 Fed. Reg. 32807-08 (Jun. 18, 1999).)  The Joint Motion also points out that under 38 C.F.R. § 4.125(b):

(b) If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.

In the case at hand, the medical evidence shows diagnoses including schizophrenia with PTSD symptoms, schizophrenia, polysubstance abuse with psychosis, and PTSD with schizophrenic symptoms for the period from September 2000 through June 2004.  On remand, a medical opinion should be obtained to resolve the conflicting evidence, to account for the differing diagnoses, and to determine whether the Veteran's current psychiatric disability is the same disability diagnosed in September 2000.  
 
Higher Initial Rating and Service Connection

Because adjudication of the Veteran's earlier effective date appeal may impact his higher initial rating claim and service connection claim, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, adjudication of the Veteran's higher initial rating and service connection claims are deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's claims files (to include this remand), to a VA psychiatrist for review and a medical advisory opinion regarding the onset of the Veteran's service-connected PTSD.  Following review of the claims files, including the VA and private treatment records dated from 2000 to 2004, the consulting psychiatrist should provide an opinion responding to the following: 

(1) What is the earliest date in the record that the Veteran's service-connected PTSD is shown?

(2) Does the PTSD noted in a June 18, 2004, VA treatment record represent (a) a progression of the September 2000 diagnosis of schizophrenia with PTSD symptoms, (b) a correction of an error in the September 2000 diagnosis of schizophrenia with PTSD symptoms, or (c) development of a new and separate condition.?

It is requested that the consulting psychiatrist should specifically explain the rationale for all opinions provided.  All findings and conclusions should be set forth in a legible report.  If the consulting psychiatrist opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  The RO should undertake any other development it determines to be warranted.

3.  Then, the RO should adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded the requisite opportunity to respond for the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

